DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 11-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
Claim 1 recites a fingerprint sensor for acquiring biometric data comprising: an acquisition surface configured for receiving a finger, a light source suitable for emitting light to illuminate the finger received on the acquisition surface, an imager configured for acquiring an image of fingerprints of the finger received on the acquisition surface, wherein the fingerprint sensor comprises a one-piece optical element consisting of a material transparent to light, wherein said one-piece optical element comprises a diaphragm formed in the mass of said transparent material and within the one-piece optical element, wherein the diaphragm within the one-piece optical element comprises: an orifice of the diaphragm consisting of said transparent material, suitable for passage of light through said orifice in a propagation direction, a screen of the diaphragm consisting of said transparent material surrounding said orifice of the diaphragm, said screen of the diaphragm opposing passage of light therethrough and said screen of the diaphragm being formed by a succession of modified layers formed of the transparent material within the one-piece optical element in the propagation direction, said modified layers of the screen of the diaphragm separated from each other in the propagation direction by intercalary spaces within the one-piece optical element formed of the transparent material of the one-piece optical element, the modified layers of the transparent material of the screen of the diaphragm having a modified refractive index different from a refractive index of the transparent material in the rest of the one-piece optical element, wherein the refractive index of the transparent material constituting the intercalary spaces, the modified refractive index of the modified layers, and a distance separating the modified layers, are configured to cause light to be reflected in a direction opposite to the propagation direction, and wherein said one-piece optical element is arranged between the acquisition surface configured for receiving a finger and the imager for acquiring an image of fingerprints of the finger received on the acquisition surface, so that light originating from the acquisition surface and arriving on the imager passes through the diaphragm of the one-piece optical element.
Claim 19 recites similar limitations.
Duparre et al. U.S. Patent Publication No. 2012/0026093 teaches a light source 4, tracking surface 6, detector 20, light passing transparent layer 24, diaphragms 23 and 25 in figures 2, 5 and 9. However, Duparre does not appear to disclose all the above underlined limitations. 
Hirono et al. U.S. Patent Publication No. 2014/0056558 teaches one-piece optical element 4 consisting of transparent material and scattering region 5a (diaphragms) in figure 9. In addition, Hirono teaches regions 5a formed by performing a laser processing in [0082], where [0024] refers to inducing refractive index change in part of the core 
Christiansson U.S. Patent Publication No. 2012/0169672 teaches an optical element including 5, 6 and 10 with an orifice A1 and screens in figures 5a-f. In addition, Christiansson teaches succession of modified layers 5, 6 and 10 and further refers to different refractive indexes n1 and n2 as shown in figure s 5a-f.
Therefore, the closest prior art either singularly or in combination, fail to anticipate or render obvious the above limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512.  The examiner can normally be reached on Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is 






/ROBERTO W FLORES/Primary Examiner, Art Unit 2621